Citation Nr: 1028220	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-28 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent disabling 
for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In February 2009, the Veteran testified in a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

In September 2009, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington D.C. to obtain 
additional evidence and to afford the Veteran a VA examination.  
Those actions completed, the matter has properly been returned to 
the Board for appellate consideration.  See Stegall v. West, 11 
Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's lumbar spine disability results in forward flexion 
no less than 40 degrees and does not result in ankylosis even 
with consideration of pain.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent for a 
lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
concerning VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007), and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered in 
the appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased evaluation claims.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional loss 
of use of the affected part.  Under 38 C.F.R. § 4.40, functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 38 
C.F.R. § 4.45, factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, 
painful motion is an important factor of disability from 
arthritis and actually painful joints are entitled to at least 
the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Service connection was established for a lumbar spine disability 
in an August 1998 rating decision.  At that time, a 10 percent 
evaluation was assigned, effective February 13, 1998.  A rating 
decision from December 1999 increased the Veteran's rating for 
his lumbar spine disability to 20 percent disabling, effective 
October 25, 1999.  This evaluation is currently in place.

The Board notes that the Veteran's service-connected lumbar spine 
disability was rated (in the August 1998 and December 1999 rating 
decisions) as 10 percent and 20 percent disabling, respectively, 
under Diagnostic Code 5292 in effect prior to September 26, 2003.  
These ratings contemplated symptoms of slight limitation (10 
percent) and moderate limitation (20 percent) of lumbar spine 
motion.  See 38 C.F.R. § 4.71a, DC 5292 (in effect prior to 
September 26, 2003).

The Veteran filed his claim for an increased rating in November 
2006.  Consequently, the Board may only consider the claim in 
light of the criteria for evaluating diseases and injuries of the 
spine that were revised on September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003); VAOPGCPREC 3-00; 38 U.S.C.A. § 
5110(g).  While both the RO and the Veteran's representative have 
addressed the old criteria with respect to the Veteran's 
increased rating claim, only the revised criteria apply in this 
case.

Under the active criteria, lumbosacral strain is evaluated under 
Diagnostic Code 5237 by application of a general rating formula 
for diseases and injuries of the spine and by application of a 
formula based on incapacitating episodes as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine.........................................................100

Unfavorable ankylosis of the entire 
thoracolumbar spine.........................................................50

Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine.......................................40

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees;...or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees;...or, muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.........................20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.)  For VA 
compensation purposes,...normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of 
the...thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be used 
for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or other 
factors not the result of disease or 
injury of the spine, the range of motion 
of the spine in a particular individual 
should be considered normal for that 
individual, even though it does not 
conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

In December 2006, the Veteran underwent a VA examination of his 
spine.  At that time, range of motion was measured as 75 degrees 
of forward flexion, 20 degrees of extension, bilateral flexion of 
22 degrees, and bilateral rotation of 20 degrees.  His combined 
range of motion of the thoracolumbar spine was measured at 179 
degrees.  There was no indication, in the examination report, 
that the Veteran had ankylosis of the lumbar spine.

Pursuant to a September 2009 Board remand, the Veteran was 
afforded a VA examination of his spine in December 2009.  Range 
of motion was measured as 40 degrees of forward flexion, 18 
degrees of extension, bilateral flexion of 14 degrees, left 
lateral rotation of 18 degrees, and right lateral rotation of 16 
degrees.  His combined range of motion of the thoracolumbar spine 
was measured at 120 degrees.  In his examination report, the 
examiner noted that there was no thoracolumbar spine ankylosis. 

These examinations are consistent with all post-service medical 
records, which also provide evidence, overall, against this 
claim.  Upon review of the Veteran's additional VA outpatient 
treatment reports of record (obtained upon Board remand), the 
Board finds that these reports do not add any further favorable 
evidence to the Veteran which is relevant to the applicable 
rating criteria.  Given this evidence and the absence of any 
diagnosis of ankylosis, a rating higher than 20 percent would not 
be appropriate.

The Board has also considered application of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, supra.  Even though both the 
December 2006 and December 2009 examinations contain reports that 
the Veteran experiences pain and there is evidence of pain 
following repetitive motion in the December 2009 examination 
report, such findings do not provide for a higher disability 
rating in this case.  The DeLuca factors go to additional loss of 
function caused by limitation of motion due to pain.  In the 
December 2006 and December 2009 examination reports, the examiner 
indicated that upon repetitive range of motion, which tested for 
increased pain, weakness, fatigability, incoordination, and lack 
of range of motion, the Veteran exhibited the same range of 
motion and no additional limitations, providing factual evidence 
against this claim.  

In short, there is no additional loss of function caused by 
limitation of motion due to pain.  Therefore, application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for a disability 
rating higher than 20 percent.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  It is important for the Veteran to 
understand that without considering pain, the current evaluation 
could not be justified.

The Board now turns to whether extraschedular consideration is 
warranted in this case.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Further, the Board must address 
referral under 38 C.F.R. §3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for 
extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and 
symptomatology of each manifestation of the Veteran's lumbar 
spine disability.  There are no manifestations of the Veteran's 
lumbar spine disability that have not been contemplated by the 
rating schedule and an adequate evaluation was assigned based on 
evidence showing the symptomatology and/or disability.  There is 
simply nothing to indicate that the condition is worse than the 
VA examinations indicate. 

Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

Given the above, the Veteran's current disability picture more 
nearly approximates the criteria required for a 20 percent rating 
disability.  Hence, the preponderance of the evidence is against 
assigning a rating higher than 20 percent disabling for the 
Veteran's lumbar spine disability based on the criteria for 
diseases and injuries of the spine found in the General Rating 
Formula.

The Board does not find evidence that the rating assigned for the 
Veteran's lumbar spine disability should be increased for any 
other separate period based on the facts found during the entire 
appeal period.  The evidence of record supports the conclusion 
that the Veteran is not entitled to additional increased 
compensation during any time within the appeal period.  

As such, the claim must be denied.  The evidence in this case is 
not so evenly balanced as to allow application of the benefit-of-
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).





Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in November 2006 and 
May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
held that more specific notice was necessary for an increased 
rating claim, to include providing the applicable rating 
criteria.  However, Vazquez-Flores was recently overruled, in 
part, eliminating the requirement that such notice must include 
information about the diagnostic code under which a disability is 
rated, and notice about the impact of the disability on daily 
life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In 
any event, while not required, the Veteran was provided with the 
specific language of the diagnostic criteria in post-adjudicatory 
documents.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  The VA examination obtained by the RO at the request of 
the Board fully meets the requirements of the Board's September 
2009 Board remand, fully evaluating the nature and extent of the 
back disability.  No further examination is required.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


